Citation Nr: 1509390	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea (also claimed as a lung disability), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge in January 2015, and a transcript of the hearing is associated with his claims folder.

Board is cognizant that the main diagnosis for consideration is sleep apnea; the Veteran, however, has also indicated that he has a lung disability that is due to service, to include as due to herbicide and asbestos exposure.  The RO has consistently adjudicated this as part of the claim for sleep apnea.  Below, the Board reopens the claim, and remands for additional development.  Although the development is limited to the diagnosis of sleep apnea, if the appeal returns to the Board post-remand, the Board will consider all theories of entitlement and diagnoses.

The issue of service connection for sleep apnea, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied service connection for sleep apnea and no relevant evidence was submitted within a year of the notice of this decision at that time. 

2.  Evidence added to the claims file since the August 2005 rating decision became final is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW
 
1.  The RO's August 2005 rating decision denting service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
2.  Evidence received since the August 2005 rating decision became final, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the instant decision grants the aspect of the claim adjudicated on the merits at this time, there is no need to further address the duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran contends that his current sleep apnea had its onset in or due to service.  Previously, in an August 2005  rating decision, the RO denied service connection for sleep apnea and provided the Veteran notice of his rights to appeal.  The RO denied the claim on the basis of an absence of treatment for it in service, its diagnosis in 2002, and no medical evidence to show it was related to service.  The Veteran did not appeal this decision nor did he submit additional relevant evidence within a year.  The rating decision became final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  At the time of the decision, the Veteran had already claimed service connection for hearing loss in November 1988, and a March 1989 VA examination report had noted that he was then 5'9" tall and weighed 223 pounds, and that his breath sounds were fairly audible.  Sleep apnea and complaints of fatigue were not reported.  

In December 2010, the Veteran filed to reopen the claim.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002). "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

 "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

Since the time the RO denied his claim, significant additional lay evidence has been added to the file.  This evidence includes a September 2011 letter from the Veteran's sister indicating that after the Veteran was discharged from service, they visited quite often and she noticed then that he was having problems breathing and that he was snoring and that at time, he appeared to stop breathing for short periods of time; as well as a September 2011 letter from the Veteran's wife indicating that she could recall in 1968 (the year of his separation from service) the Veteran snoring and breathing at intervals, and that he had to be awakened at different times throughout the night.  His breathing was very irregular and loud, and when he stopped breathing it would take a few seconds before he started breathing again.  Also, the Veteran testified in January 2015 that his wife knew him during service and observed his sleep and saw him stop breathing.  Furthermore, there is a comment in a February 2014 VA examination report indicating that the Veteran's service-connected PTSD is aggravated and complicated by sleep apnea (that is his service-connected disability is aggravated by the non-service connected disability).  This opinion, however, indicates some sort of interconnection.

This additional evidence is new in that it was not previously of record and it is material as it tends to indicate that the Veteran may have had sleep apnea symptoms in and/or shortly after service, and that there may be a relationship between his service-connected PTSD and his sleep apnea.  Accordingly, the claim is reopened.  

The evidence added since the last final denial goes to the key elements of a service connection claim that were lacking in the prior denial.  This evidence is new and is not cumulative or redundant of the evidence previously of file.  Accordingly, the previously-denied claim is reopened and consideration may be given to the entire evidence of record without regard to the prior denial.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

Prior to deciding the claim on the merits, additional action is required as indicated in the remand section below.  


ORDER

As new and material evidence has been received, the claim for service connection for sleep apnea is reopened.


REMAND

Although cognizant that the Veteran's service treatment records and the examinations in the years after service do not note sleep apnea, more recent testimony from the Veteran and statements from family members indicate that he had the early manifestations of the disability in service.  In this regard, as noted above, the Veteran's spouse noted witnessing sleep disturbances while the Veteran was in service.  Thereafter, a VA examination should be conducted as indicated below, as one is necessary pursuant to 38 C.F.R. § 3.159.  Further, in this examination, the examiner should opine whether the sleep apnea disability is caused or aggravated by the service-connected PTSD.

Further, the Veteran should be issued VCAA notice regarding how to establish service-connection on a secondary basis.

Lastly, the AOJ should obtain VA treatment records dated after June 2011.

Accordingly, the case is REMANDED for the following action:

1)  Provide VCAA notice regarding secondary service connection.

2)  Obtain VA treatment records dated after June 2011.  If unavailable, follow the procedures for Federal Records outlined in 38 C.F.R. § 3.159.

3)  After completing directives (1)-(2), the Veteran should be scheduled for an appropriate VA examination so as to determine whether he has sleep apnea attributable to service or as secondary to his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the Veteran regarding his activities in service, to include from wrestling.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Is it at least as likely as not that any diagnosed sleep apnea is due to the Veteran's service, to include the reported sleep disturbances noted by his spouse?

(B)  Is it at least as likely as not that any diagnosed sleep apnea is caused or aggravated by the Veteran's service-connected PTSD?  

The rationale for any opinion offered should be provided.   

4)  Thereafter, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence, to include evidence associated with the claims file after the November 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


